DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3rd, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-16, 18-21 have been considered but are moot due to the new ground of rejection in light of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 11-15, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Farris et al. (US 2012/0310350) in view of Emerick et al. (US 2015/0094814) in view of Arnin (US 9,827,107). 	Regarding claim 1, Farris et al. disclose an expandable intervertebral implant (200, figures 7-13), the implant comprising a superior plate (220) having a top surface (@205) and an opposing interior surface (see figure below) that both extend between a proximal end (see figure below); and an opposing distal end (see figure below), and a threaded first holes (223, figure 9) extending through the superior plate between the top surface and the interior surface, a plurality of teeth (205) outwardly projecting from the top surface; an inferior plate (210) having a proximal end (see figure below), an opposing distal end (see figure below), and a first bore (222, figure 9), the inferior plate at least partially bounding an elongated channel (300, figures 8, 12, 13) that communicates with the first bore (¶50, ¶60); a first lift screw (250) comprising a gear wheel (251) rotatably received within the first bore of the inferior plate (figure 8-13) and a threaded stem (252) projecting from the gear wheel and being threaded into the first hole of the superior plate (figure 9); and
However, Farris et al. fail to teach that the drive screw comprises a worm that engages with the gear.  Rather, Farris et al. teach sets of teeth (¶50) that engage the gear wheels (¶50). 	Emerick et al. disclose an expandable intervertebral implant (100), which includes a drive screw (241) which includes a worm (245) that engages a gear wheel (231) such that rotation of the drive screw facilitates rotation of a lift screw (230) which in turn facilitates movement of a superior plate (220) relative to an inferior plate (210, ¶110).  Additionally, Emerick et al. teach that the drive screw (190) can include a gear (192) which engages the gear wheel of the lift screw (130). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the drive screw to include a worm instead of a gear to engage the gear wheel as Emerick et al. teach both are known structure for engaging a gear wheel to facilitate movement of the lift screw for moving the superior plate relative to the inferior plate. 
Additionally, Farris et al. fail to expressly teach or disclose the superior plate or the inferior plate having a pair of spaced apart arms disposed at the distal end thereof with a gap being formed between the spaced apart arms; and the other of the superior plate or the inferior plate having a tongue disposed at the distal end thereof, the tongue being disposed within the gap between the pair of spaced apart arms so that when the drive screw is rotated in one direction, the entire superior plate moves away from the inferior plate.
Arnin discloses an expandable intervertebral implant (10) comprising a superior plate (12) having a tongue (see figure below) disposed at a distal end thereof, an inferior plate (14) having a pair of spaced apart arms (see figure below) disposed at the distal end thereof with a gap (see figure below) being formed between the spaced apart arms; the tongue being disposed within the gap between the pair of spaced apart arms so that when the drive screw (22) is rotated in one direction, the entire superior plate moves away from the inferior plate (figures 2-3, column 2, lines 50- column 3, line 3). The tongue and arm configuration permits the superior plate to both translate and rotate relative to the inferior plate allowing for both proper height of the spinal implant being achieved and proper lordosis (column 2, line 66 – column 3, line 3).     	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the superior plate having a tongue disposed at a distal end thereof, an inferior plate having a pair of spaced apart arms disposed at the distal end thereof with a gap being formed between the spaced apart arms; the tongue being disposed within the gap between the pair of spaced apart arms so that when the drive screw is rotated in one direction, the entire superior plate moves away from the inferior plate as taught by Arnin as the tongue and arm configuration permits the superior plate to both translate and rotate relative to the inferior plate allowing for both proper height of the spinal implant being achieved and proper lordosis.
Regarding claim 3, Farris et al. disclose the first bore is not threaded (figure 9). 	Regarding claim 7, Farris et al. disclose the first lift screw has an interior surface (see figure below) that bounds a passage (see figure below) that passes entirely through the first lift screw so as to pass through the gear wheel and the threaded stem (figure 13). 	Regarding claim 8, Farris et al. disclose the claimed invention except for the gear wheel of the first lift screw has a first maximum diameter and the threaded stem of the first lift screw has a second maximum diameter, the second maximum diameter being greater than the first maximum diameter.  Rather, Farris et al. teach that the gear wheel has the greater maximum diameter.	It would have been an obvious matter of design choice to one skilled in the art at the time of filing to construct the threaded stem to have a greater diameter than the gear wheel, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a threaded stem and great for rotational engagement and movement without linear translation/displacement within the implant body.
Regarding claim 11, Farris et al. disclose the channel (300) longitudinally extends between the proximal end and the opposing distal end of the inferior plate. 	Regarding claim 12, Farris et al. disclose the first bore partially intersects with the channel (figures 12-13). 	Regarding claim 13, Farris et al. disclose the proximal end of the inferior plate terminates at a proximal end face (see figure below), an opening (see figure below) being formed on the proximal end face that communicate with the channel. 	Regarding claim 14, Farris et al. disclose an elongated slot (300 is an elongate slot) recessed into the proximal end face and spaced apart from the opening of the channel (figures 7-13). 	Regarding claim 15, Farris et al. in view of Emerick disclose the drive screw (241, figure 22 of Emerick) has a proximal end (243) with a head (245 is a head) formed thereat and an opposing distal end (end opposite 243), a driver socket (244) being recessed into the head (¶111, ¶116).
Regarding claim 20, Farris et al. in view of Emerick in view of Arnin disclose a pin (16/see figure below of Arnin) extending from the tongue (see figure below) and projecting into a slot (24/see figure below) formed on one of the spaced apart arms (see figure below), the pin sliding along a length of the slot as the drive screw is rotated in the one direction (figure 3, column 2, line 50 – column 3, line 3 of Arnin). 	Regarding claim 21, Farris et al. in view of Emerick in view of Arnin disclose the length of the slot (24) extends along an axis that is perpendicular to a longitudinal axis of the pin (figure 3).

Regarding claim 18, Farris et al. disclose an expandable intervertebral implant (200, figures 7-13), the implant comprising a superior plate (220) having a proximal end (see figure below), an opposing distal end (see figure below), and a threaded first hole (223, figure 9); an inferior plate (210) having a proximal end (see figure below), an opposing distal end (see figure below), and a first bore (222, figure 9), the inferior plate at least partially bounding an elongated channel (300, figures 8, 12-13) that communicates with the first bore; a first lift screw (250) comprising a gear wheel (251) rotatably received within the first bore of the inferior plate (figures 8-13) and a threaded stem (252) projecting from the gear wheel and being threaded into the first hole of the superior plate (figure 9), the first lift screw having an interior surface (see figure below) that bounds a passage (see figure below) that passes entirely through the first lift screw so as to pass through the gear wheel and the threaded stem (figure 13).
However, Farris et al. fail to teach that the drive screw comprises a worm that engages with the gear.  Rather, Farris et al. teach sets of teeth (¶50) that engage the gear wheels (¶50). 	Emerick et al. disclose an expandable intervertebral implant (100), which includes a drive screw (241) which includes a worm (245) that engages a gear wheel (231) such that rotation of the drive screw facilitates rotation of a lift screw (230) which in turn facilitates movement of a superior plate (220) relative to an inferior plate (210, ¶110).  Additionally, Emerick et al. teach that the drive screw (190) can include a gear (192) which engages the gear wheel of the lift screw (130). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the drive screw to include a worm instead of a gear to engage the gear wheel as Emerick et al. teach both are known structure for engaging a gear wheel to facilitate movement of the lift screw for moving the superior plate relative to the inferior plate. 
Additionally, Farris et al. fail to expressly teach or disclose the superior plate or the inferior plate having a pair of spaced apart arms disposed at the distal end thereof with a gap being formed between the spaced apart arms; and the other of the superior plate or the inferior plate having a tongue disposed at the distal end thereof, the tongue being disposed within the gap between the pair of spaced apart arms; and a guide pin outwardly projecting from the tongue and into a slot formed on one of the arms, the guide pine sliding along a length of the slot when the drive screw is rotated.
Arnin discloses an expandable intervertebral implant (10) comprising a superior plate (12) having a tongue (see figure below) disposed at a distal end thereof, an inferior plate (14) having a pair of spaced apart arms (see figure below) disposed at the distal end thereof with a gap (see figure below) being formed between the spaced apart arms; the tongue being disposed within the gap between the pair of spaced apart arms; and a guide pin (16/see figure below) outwardly projecting from the tongue and into a slot formed on one of the arms, the guide pine sliding along a length of the slot when the drive screw is rotated (figures 2-3, column 2, lines 50- column 3, line 3). The tongue, arms and guide pin configuration permits the superior plate to both translate and rotate relative to the inferior plate allowing for both proper height of the spinal implant being achieved and proper lordosis (column 2, line 66 – column 3, line 3).     	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the superior plate or the inferior plate having a pair of spaced apart arms disposed at the distal end thereof with a gap being formed between the spaced apart arms; and the other of the superior plate or the inferior plate having a tongue disposed at the distal end thereof, the tongue being disposed within the gap between the pair of spaced apart arms; and a guide pin outwardly projecting from the tongue and into a slot formed on one of the arms, the guide pine sliding along a length of the slot when the drive screw is rotated as taught by Arnin as the tongue and arm configuration permits the superior plate to both translate and rotate relative to the inferior plate allowing for both proper height of the spinal implant being achieved and proper lordosis.

Claims 2, 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Farris et al. (US 2012/0310350) in view of Emerick et al. (US 2015/0094814) in further view of Nichols et al. (US 2013/0158668).
Regarding claim 2, Farris et al. in view of Emerick et al. disclose the claimed invention except for the superior plate having have a threaded second hole spaced apart from the first hole and extending through the superior plate between the top surface and the interior surface; the inferior plate having a second bore spaced apart from the first bore; a second lift screw comprising a gear wheel rotatably received within the second bore of the inferior plate and a threaded stem projecting from the gear wheel and being threaded into the second hole of the superior plate; and the worm of the drive screw engaging with the gear wheel of the second lift screw such that rotation of the drive screw facilitates simultaneous rotation of the first lift screw and the second lift screw.
Nichols et al. disclose an expandable intervertebral implant (100, figures 1-8) having first and second threaded holes (132’s) spaced apart from one another and extending through a superior plate (120) and a second lift screw (150) having a gear wheel (136) rotatable received within the second threaded hole, the second left screw having a threaded stem (123) projecting from the gear wheel and being threaded into the second hole of the superior plate (figure 8); the drive screw engaging both left screws to facilitate simultaneous rotation of the first and second lift screws (¶110).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly of Farris et al. to have two threaded holes and two lift screws as taught by Nichols as a mere duplication of the essential working parts of a device involves only routine skill in the art and would provide the added benefit of reducing the amount of force needed to displace the superior plate relative to the inferior plate due to the use of two displacement mechanisms. 
Regarding claim 5, Farris et al. disclose a first fill hole (201, figure 11A) extending through the superior plate between the top surface and the interior surface at a location between the threaded first hole and the threaded second hole.
Regarding claim 6, Farris et al. disclose the first fill hole is not threaded (figure 13). 	Regarding claim 9, Farris et al. disclose the inferior plate has a bottom surface (@205) and an opposing interior surface (see figure below) that both extend between the proximal end and the opposing distal end, the first bore (222) extending through the inferior plate between the bottom surface and the interior surface, a plurality of teeth (205) outwardly projecting from the bottom surface of the inferior plate. 	Regarding claim 10, Farris et al. in view of Nichols disclose the second bore (as modified in view of Nichols) extending through the inferior plate between the bottom surface and the interior surface (figure 8 of Nichols); and a second fill hole (another 201, figures 11A-11B) extending through the inferior plate between the bottom surface and the interior surface at a location between the first bore and the second bore allows for correct lordosis.

    PNG
    media_image1.png
    420
    872
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    526
    815
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    517
    755
    media_image3.png
    Greyscale


Allowable Subject Matter
Claim 19 is allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775